In an action to foreclose a mechanic’s lien, the defendants appeal from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered March 11, 1985, which was in favor of the plaintiff and against them in the principal sum of $14,000 and dismissed the counterclaims of the defendant S. Zara & Sons Contracting Co., Inc.
Justice Lawrence has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [e]).
Ordered that the judgment is affirmed, with costs.
A review of the record convinces us that the court’s findings are supported by the credible evidence (see, Matter of Poggemeyer, 87 AD2d 822; Jones Constr. Co. v Parklaw Realty, 76 AD2d 1018, affd 53 NY2d 718), and that the court was not mistaken in its calculation of the amount owing. Accordingly, the judgment should not be disturbed on appeal. Thompson, J. P., Lawrence, Eiber and Spatt, JJ., concur.